STOCK OPTION AGREEMENT

AWG INTERNATIONAL WATER CORPORATION

THIS AGREEMENT is entered into as of the 10th day of July, 2012 (the “Date of
Grant”)

BETWEEN:

AWG INTERNATIONAL WATER CORPORATION, a Nevada corporation located at 7721 East
Trent Ave., Spokane Valley, WA 99212.




(the “Company”)



AND:

Jeff Stockdale




 (the “Optionee”)

WHEREAS:



A.

The Board of Directors of the Company (the “Board”) has approved and adopted the
2012 Stock Option Plan (the “Plan”), pursuant to which the Board is authorized
to grant to employees and other selected persons stock options to purchase
common shares of the Company (the “Common Stock”);



B.

The Plan provides for the granting of stock options that either (i) are intended
to qualify as “Incentive Stock Options” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), or (ii) do not qualify
under Section 422 of the Code (“Non-Qualified Stock Options”); and



C.

The Board has authorized the grant to the Optionee of options to purchase a
total of 13,742,000 shares of Common Stock (the “Options”), which Options are
intended to be (select one):



[   ]

Incentive Stock Options;

[   ]

Non Qualified Stock Options

NOW THEREFORE, the Company agrees to offer to the Optionee the option to
purchase, upon the terms and conditions set forth herein and in the Plan,
13,742,000 shares of Common Stock.  Capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Plan.



1.

Exercise Price.  The exercise price of the options shall be the market closing
price (or the closing bid, if no sales are reported) of the Company’s Common
Stock on the date of the grant.



2.

Limitation on the Number of Shares.  If the Options granted hereby are Incentive
Stock Options, the number of shares which may be acquired upon exercise thereof
is subject to the limitations set forth in Section 5.1 of the Plan.





Stockdale Stock Option Agreement: Page 1 of 9







--------------------------------------------------------------------------------

- 2 -






3.

Vesting Schedule.  The Options shall vest in accordance with Exhibit A.



4.

Options not Transferable.  The Options may not be transferred, assigned, pledged
or hypothecated in any manner (whether by operation of law or otherwise) other
than by will, by applicable laws of descent and distribution or, in the case of
a Non-Qualified Stock Option, pursuant to a qualified domestic relations order,
and shall not be subject to execution, attachment or similar process; provided,
however, that if the Options represent a Non-Qualified Stock Option, such Option
is transferable without payment of consideration to immediate family members of
the Optionee or to trusts or partnerships established exclusively for the
benefit of the Optionee and Optionee’s immediate family members.  Upon any
attempt to transfer, pledge, hypothecate or otherwise dispose of any Option or
of any right or privilege conferred by the Plan contrary to the provisions
thereof, or upon the sale, levy or attachment or similar process upon the rights
and privileges conferred by the Plan, such Option shall thereupon terminate and
become null and void.



5.

Investment Intent.  By accepting the Options, the Optionee represents and agrees
that none of the shares of Common Stock purchased upon exercise of the Options
will be distributed in violation of applicable federal and state laws and
regulations.  In addition, the Company may require, as a condition of exercising
the Options, that the Optionee execute an undertaking, in such a form as the
Company shall reasonably specify, that the Stock is being purchased only for
investment and without any then-present intention to sell or distribute such
shares.



6.

Termination of Employment and Options.  Vested Options shall terminate, to the
extent not previously exercised, upon the occurrence of the events in
subparagraph a, b, c or d:



(a)

Expiration.  Ten (10) years from the Date of Grant.



(b)

Termination for Cause.  The date of the first discovery by the Company of any
reason for the termination of an Optionee’s employment or contractual
relationship with the Company or any related company for cause (as determined in
the sole discretion of the Plan Administrator), and, if an Optionee’s employment
is suspended pending any investigation by the Company as to whether the
Optionee’s employment should be terminated for cause, the Optionee’s rights
under this Agreement and the Plan shall likewise be suspended during the period
of any such investigation.



(c)

Termination Due to Death or Disability.  The expiration of one (1) year from the
date of the death of the Optionee or cessation of an Optionee’s employment or
contractual relationship by reason of disability (as defined in Section 5.1(g)
of the Plan).  If an Optionee’s employment or contractual relationship is
terminated by death, any Option held by the Optionee shall be exercisable only
by the person or persons to whom such Optionee’s rights under such Option shall
pass by the Optionee’s will or by the laws of descent and distribution.



(d)

Termination for Any Reason Other Than Cause, Death or Disability.  The
expiration of three (3) months from the date of an Optionee’s termination of
employment or contractual relationship with the Company or any Related





Stockdale Stock Option Agreement: Page 2 of 9







--------------------------------------------------------------------------------

- 3 -




Corporation for any reason whatsoever other than termination of service as a
director, cause, death or Disability (as defined in Section 5.1(g) of the Plan).
 



(e)

Termination for Any Other Reason.  Upon non-voluntary termination except for
cause, 50% of the unvested shares shall vest immediately.

Each unvested Option granted pursuant hereto shall terminate immediately upon
termination of the Optionee’s employment or contractual relationship with the
Company for any reason whatsoever, including Disability unless vesting is
accelerated in accordance with Section 5.1(f) of the Plan.

Change in Control.  Upon Change of Control of the Company, 100% of the unvested
shares shall vest immediately.   For the purpose of this Agreement, a “Change of
Control” means the occurrence of any of the following:




(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”). For purposes of this
paragraph (a) the following acquisitions by a Person will not constitute a
Change of Control: (i) any acquisition directly from the Company; (ii) any
acquisition by the Company; (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or (iv) any acquisition by any corporation pursuant
to a transaction which complies with clauses (i), (ii) and (iii) of paragraph
(c) of this paragraph 7.




(b) The individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors. Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the date hereof, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will not be deemed a member of the Incumbent Board as
of the date hereof.




(c) The consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the





Stockdale Stock Option Agreement: Page 3 of 9







--------------------------------------------------------------------------------

- 4 -




Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.




(d) The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



7.

Stock. In the case of any stock split, stock dividend or like change in the
nature of shares of Stock covered by this Agreement, the number of shares and
exercise price shall be proportionately adjusted as set forth in Section 5.1(m)
of the Plan.



8.

Exercise of Option.  Options shall be exercisable, in full or in part, at any
time after vesting, until termination; provided, however, that any Optionee who
is subject to the reporting and liability provisions of Section 16 of the
Securities Exchange Act of 1934 with respect to the Common Stock shall be
precluded from selling or transferring any Common Stock or other security
underlying an Option during the six (6) months immediately following the grant
of that Option.  If less than all of the shares included in the vested portion
of any Option are purchased, the remainder may be purchased at any subsequent
time prior to the expiration of the Option term.  No portion of any Option for
less than fifty (50) shares (as adjusted pursuant to Section 5.1(m) of the Plan)
may be exercised; provided, that if the vested portion of any Option is less
than fifty (50) shares, it may be exercised with respect to all shares for which
it is vested.  Only whole shares may be issued pursuant to an Option, and to the
extent that an Option covers less than one (1) share, it is unexercisable.

Each exercise of the Option shall be by means of delivery of a notice of
election to exercise (which may be in the form attached hereto as Exhibit B) to
the President of the Company at its principal executive office, specifying the
number of shares of Common Stock to be purchased and accompanied by payment in
cash by certified check or cashier’s check in the amount of the full exercise
price for the Common Stock to be purchased.  In addition to payment in cash by
certified check or cashier’s check, an Optionee or transferee of an Option may
pay for all or any





Stockdale Stock Option Agreement: Page 4 of 9







--------------------------------------------------------------------------------

- 5 -




portion of the aggregate exercise price by complying with one or more of the
following alternatives:



(a)

by delivering to the Company shares of Common Stock previously held by such
person, duly endorsed for transfer to the Company, or by the Company withholding
shares of Common Stock otherwise deliverable pursuant to exercise of the Option,
which shares of Common Stock received or withheld shall have a fair market value
at the date of exercise (as determined by the Plan Administrator) equal to the
aggregate purchase price to be paid by the Optionee upon such exercise; or



(b)

by complying with any other payment mechanism approved by the Plan Administrator
at the time of exercise.

It is a condition precedent to the issuance of shares of Common Stock that the
Optionee execute and/or deliver to the Company all documents and withholding
taxes required in accordance with Section 5.1 of the Plan.



9.

Holding period for Incentive Stock Options.  In order to obtain the tax
treatment provided for Incentive Stock Options by Section 422 of the Code, the
shares of Common Stock received upon exercising any Incentive Stock Options
received pursuant to this Agreement must be sold, if at all, after a date which
is later of two (2) years from the date of this agreement is entered into or one
(1) year from the date upon which the Options are exercised.  The Optionee
agrees to report sales of shares prior to the above determined date to the
Company within one (1) business day after such sale is concluded.  The Optionee
also agrees to pay to the Company, within five (5) business days after such sale
is concluded, the amount necessary for the Company to satisfy its withholding
requirement required by the Code in the manner specified in Section 5.1(l) of
the Plan.  Nothing in this Section 9 is intended as a representation that Common
Stock may be sold without registration under state and federal securities laws
or an exemption therefrom or that such registration or exemption will be
available at any specified time.



10.

Resale restrictions may apply.  Any resale of the shares of Common Stock
received upon exercising any Options will be subject to resale restrictions
contained in the securities legislation applicable to the Optionee.  The
Optionee acknowledges and agrees that the Optionee is solely responsible (and
the Company is not in any way responsible) for compliance with applicable resale
restrictions.



11.

Subject to 2012 Stock Option Plan.  The terms of the Options are subject to the
provisions of the Plan, as the same may from time to time be amended, and any
inconsistencies between this Agreement and the Plan, as the same may be from
time to time amended, shall be governed by the provisions of the Plan, a copy of
which has been delivered to the Optionee, and which is available for inspection
at the principal offices of the Company.



12.

Professional Advice.  The acceptance of the Options and the sale of Common Stock
issued pursuant to the exercise of Options may have consequences under federal
and state tax and securities laws which may vary depending upon the individual
circumstances of the Optionee.  Accordingly, the Optionee acknowledges that he
or she has been advised to consult





Stockdale Stock Option Agreement: Page 5 of 9







--------------------------------------------------------------------------------

- 6 -




his or her personal legal and tax advisor in connection with this Agreement and
his or her dealings with respect to Options.  Without limiting other matters to
be considered with the assistance of the Optionee’s professional advisors, the
Optionee should consider: (a) whether upon the exercise of Options, the Optionee
will file an election with the Internal Revenue Service pursuant to Section
83(b) of the Code and the implications of alternative minimum tax pursuant to
the Code; (b) the merits and risks of an investment in the underlying shares of
Common Stock; and (c) any resale restrictions that might apply under applicable
securities laws.



13.

No Employment Relationship.  Whether or not any Options are to be granted under
this Plan shall be exclusively within the discretion of the Plan Administrator,
and nothing contained in this Plan shall be construed as giving any person any
right to participate under this Plan.  The grant of an Option shall in no way
constitute any form of agreement or understanding binding on the Company or any
Related Company, express or implied, that the Company or any Related Company
will employ or contract with an Optionee, for any length of time, nor shall it
interfere in any way with the Company’s or, where applicable, a Related
Company’s right to terminate Optionee’s employment at any time, which right is
hereby reserved.



14.

Entire Agreement.  This Agreement is the only agreement between the Optionee and
the Company with respect to the Options, and this Agreement and the Plan
supersede all prior and contemporaneous oral and written statements and
representations and contain the entire agreement between the parties with
respect to the Options.



15.

Notices.  Any notice required or permitted to be made or given hereunder shall
be mailed or delivered personally to the addresses set forth below, or as
changed from time to time by written notice to the other:

The Company:

AWG International Water Corporation

7721 East Trent Ave.

Spokane Valley, WA 99212

Attention:  President




The Optionee:

Jeff Stockdale







AWG INTERNATIONAL WATER CORPORATION

               /s/ Jeff Lamberson



Per:

                                                           


Jeff Lamberson

             /s/ Jeff Stockdale

                                                                       


Jeff Stockdale





Stockdale Stock Option Agreement: Page 6 of 9







--------------------------------------------------------------------------------

- 7 -




EXHIBIT A




TERMS OF THE OPTION




Name of the Optionee:

Jeff Stockdale

Date of Grant:

July 10, 2012

Designation:

Incentive/Non-Qualified Stock Options



1.

Number of Options granted:

13,742,000 stock options



2.

Purchase Price:

$0.18 per share – Established as the market closing price (or the closing bid,
if no sales are reported) of the Company’s Common Stock on the date of the
grant.



3.

Vesting Dates:

25% vest on the 12 month anniversary of the grant date

6.25% vest quarterly thereafter



4.

Expiration Date:

Ten (10) years from date of grant








Stockdale Stock Option Agreement: Page 7 of 9







--------------------------------------------------------------------------------

- 8 -




EXHIBIT B

To:




AWG INTERNATIONAL WATER CORPORATION

7721 East Trent Ave.

Spokane Valley, WA 99212




Attention:  President

Notice of Election to Exercise

This Notice of Election to Exercise shall constitute proper notice pursuant to
Section 5.1(h) of AWG International Water Corporation (the “Company”) 2012 Stock
Option Plan (the “Plan”) and Section 8 of that certain Stock Option Agreement
(the “Agreement”) dated as of the  day of , 20___, between the Company and the
undersigned.

The undersigned hereby elects to exercise Optionee’s option to purchase  shares
of the common stock of the Company at a price of US$ per share, for aggregate
consideration of US$, on the terms and conditions set forth in the Agreement and
the Plan.  Such aggregate consideration, in the form specified in Section 8 of
the Agreement, accompanies this notice.

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:




Registration Information:

 

Delivery Instructions:

 

 

 

Name to appear on certificates

 

Name

 

 

 

Address

 

Address

 

 

 

 

 

 

 

 

 

 

 

Telephone Number








Stockdale Stock Option Agreement: Page 8 of 9







--------------------------------------------------------------------------------

- 9 -







DATED at ____________________________________, the  day of
________________________, 20___.




                                                                                                    

(Name of Optionee – Please type or print)

                                                                                                    

 (Signature and, if applicable, Office)




                                                                                                    

 (Address of Optionee)




                                                                                                    

 (City, State, and Zip Code of Optionee)





Stockdale Stock Option Agreement: Page 9 of 9





